Citation Nr: 1605668	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to an initial compensable evaluation for left ear hearing loss.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for flat feet.

8.  Entitlement to service connection for the residuals of broken toes.

9.  Entitlement to service connection for rashes, to include as secondary to herbicide exposure.

10.  Entitlement to service connection for scars on the low back, to include as secondary to service-connected residuals, status-post pilonidal cyst excision.

11.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals, status-post pilonidal cyst excision.

12.  Entitlement to service connection for the residuals of an aneurysm, to include a cognitive disorder, anxiety, and depression, to also include as secondary to service-connected type II diabetes mellitus.

13.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus.

14.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Travis Sayre, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In an October 2005 rating decision, the RO denied entitlement to service connection for skin abnormalities, a lumbar spine disorder, residuals of broken toes, and flat feet.  Within one year of that rating decision, the RO received additional private treatment records.  Thereafter, in a May 2006 rating decision, the RO confirmed and continued the previous denials.

In a July 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In a February 2009 rating decision, the RO granted service connection for left ear hearing loss, and assigned a noncompensable evaluation.  The RO also denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

In a September 2010 rating decision, the RO denied entitlement to service connection for the residuals of an aneurysm and sleep apnea.  In an October 2010 rating decision, the RO confirmed and continued the previous denial.

In a November 2010 rating decision, the RO granted entitlement to service connection for PTSD, in partial remission, and assigned a 10 percent evaluation.

In an April 2013 rating decision, the RO denied entitlement to an increased rating for type II diabetes mellitus and service connection for peripheral neuropathy of the bilateral lower extremities.

In April 2010, the Veteran appeared at a hearing before a Decision Review Officer at the RO.  In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings have been associated with the record.  The hearings addressed all of the issues on appeal at the time of the hearings.

The Board also notes that at the July 2012 Board hearing, the Veteran was represented by attorney David Huffman, before the hearing.  However, that individual is no longer accredited to represent claims before VA.  In September 2014, the RO notified the Veteran that David Huffman is no longer accredited to represent claims before VA and informed him that his appeal would continue unless he notified VA otherwise.  He was also advised that he could seek other representation or proceed without representation.  In December 2015, the Veteran appointed another attorney, Travis Sayre, to represent him.

In January 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals Social Security Administration (SSA) documents.  The remaining documents are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In January 2014, the Board remanded the issues of entitlement to an initial compensable evaluation for left ear hearing loss; entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; and entitlement to service connection for right ear hearing loss, tinnitus, flat feet, the residuals of broken toes, rashes, scars on the low back, a lumbar spine disorder, the residuals of an aneurysm, and sleep apnea.  Among the remand directives, the Board requested that the AOJ solicit authorization to obtain various identified private treatment records; obtain outstanding service treatment records from Elgin Air Force Base and Vandenberg Air Force Base medical facilities; and afford the Veteran specific VA examinations and/or obtain specific VA addendum opinions related to his claims.  A review of the record indicates that the AOJ did not comply with these directives.  In addition, as noted in the previous remand, the claim of entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities is inextricably intertwined with the claims of service connection currently on appeal.  

The United States Court of Appeals for Veterans Claims has expressly held that compliance with remand instructions is neither optional nor discretionary. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, while the Board regrets this delay, these matters must be remanded for compliance with the instructions of the previous remand.

With respect to the remaining issues on appeal, the Board notes that, in December 2015, the Veteran's attorney requested that the Veteran's Travel Board hearing, scheduled in December 2015, be rescheduled for a later date.  The attorney explained that he had recently been retained for the case, and he would be unprepared to present the issues at the scheduled hearing.  In separate correspondence received the same date, the Veteran requested a Travel Board hearing at the RO in lieu of a videoconference hearing.  However, to date, such a hearing has not been scheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed and service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Specific requests for authorization forms should be made for records from a private family care physician in Orlando, Florida, who treated the Veteran for his claimed foot disorder; records from Dr. J. and Dr. L. (initials used to protect the Veteran's identity) at the health department at St. Mary's, who treated the Veteran for his claimed low back disorder; and records from Dr. H., who treated the Veteran for his claimed rashes, as identified during the April 2010 DRO hearing.  A specific request for authorization forms should also be made for records from private neurosurgeon, Dr. G., at St. Joseph's Hospital in Parkersburg, West Virginia, and records from an orthopedic podiatrist, as identified in the July 2012 Board hearing.

3.  The AOJ should obtain any outstanding service treatment notes, including any treatment notes and x-ray reports, from Elgin Air Force Base and Vandenberg Air Force Base medical facilities.  If such records are not available, a statement should be placed in the claims file.

4.  After securing any outstanding VA and/or private treatment records, the Veteran should be afforded a VA examination, by an Ear Nose & Throat specialist, if possible, to ascertain the severity and manifestations of his service-connected left ear hearing loss, and to determine the nature and etiology of the claimed right ear hearing loss and tinnitus.  Any excess cerumen should be suctioned from the right ear prior to audiogram testing during the VA examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The Veteran is competent to report his hearing loss and tinnitus symptoms.

The examiner should also include a statement as to the effect of the Veteran's left ear hearing loss on his occupational functioning and daily activities. 

The examiner should state whether it is at least as likely as not that any current right ear hearing loss is causally or etiologically related to his military service, including noise exposure.  

The examiner should also state whether it is at least as likely as not that any current tinnitus is causally or etiologically related to his military service, including noise exposure.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

5.  The AOJ should obtain a clarifying medical opinion from the VA examiner who conducted the August 2010 VA feet examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The Veteran is competent to state the following : that he entered service with flat feet, that marching, climbing, and jumping during service made his flat feet worse, and that his toes were crushed by a Jeep during training at Eglin Air Force Base during service.    

The examiner is requested to identify all foot disorders, including flat feet (pes planus) and the residuals of broken toes.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including the reported training incident in which a Jeep drove over the Veteran's feet in service.

The examiner should also state whether the Veteran's pes planus clearly and unmistakably preexisted his entrance into service.  The examiner is asked to consider that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood. 

If the examiner determines that pes planus clearly and unmistakably preexisted service, the examiner is requested to determine whether the preexisting disorder clearly and unmistakably underwent no degree of aggravation during service.  In other words, did the preexisting pes planus undergo any degree of worsening during service?  For purposes of this question, the examiner should consider "aggravation" and "worsening" to mean that there was a permanent increase in severity beyond the natural progression of the disease. 

If the examiner determines that the Veteran's pes planus underwent any degree of aggravation service, the examiner is asked to clarify whether this aggravation represents a permanent worsening of the underlying pathology due to service rather than a temporary or intermittent flare-up(s) resulting from service.  Likewise, the examiner is asked to clarify whether any aggravation during service, if found, was due to the natural progression of the condition.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.
 
6.  The AOJ should obtain a clarifying medical opinion from the VA examiner who conducted the August 2010 VA skin diseases examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The Veteran is competent to report that he was being treated for an intermittent rash since he returned from Vietnam, as recently as March 2010 and that he had approximately three to four inch scars from the removal of pilonidal cysts during service.  

The examiner is requested to identify all skin disorders, including rashes and/or scarring, that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also opine as to whether it is at least as likely as not that the skin disorder is either caused by or aggravated by the Veteran's serviced-connected residuals, status-post pilonidal cyst excision.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

7.  The AOJ should obtain a clarifying medical opinion from the VA examiner who conducted the August 2010 VA spine examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The Veteran is competent to report that he had back problems since his service in Vietnam.

The examiner is requested to identify all lumbar spine disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including jumping during service.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

8.  The AOJ should schedule the Veteran for a VA respiratory examination to determine the nature and etiology of the Veteran's claimed sleep apnea.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should specifically consider the Veteran's statements that he had sleep apnea type symptoms beginning during his service in Vietnam as the Board finds the Veteran's report competent and credible. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea manifested in service or is otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he had sleep apnea type symptoms, including waking up choking and difficulty sleeping, during service in Vietnam.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected type II diabetes mellitus.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

9.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ should implement corrective procedures. 

10.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, including any further VA examination or testing.

11.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




